Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 17/133,296 filed on 7/25/2022. 
Status of Claims
Claims 2-21 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 102 are withdrawn. New rejections under 103 are issued. 
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Swift reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 2-7, 9-14, and 16-21 are rejected under 35 USC 102(a)(1) as being unpatentable over the teachings of
Ramaswamy et al, US Publication No. 20130152117 A2, cite no. 11 from IDS filed 11/2/2021, hereinafter Ramaswamy, in view of
Swift et al, US Publication No. 20090305680 A1, hereinafter Swift. As per,
	
Claims 2, 9, 16
Ramaswamy teaches
An apparatus comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to at least:/
At least one non-transitory computer readable medium comprising computer readable instructions that, when executed, cause at least one processor to at least: (Ramaswamy [0065]) /
A method comprising:
[…]
obtain, via the network, reporting data from a service provider server different from the media provider server, the reporting data including a first one of the hashed media identifiers; (Ramaswamy [0051] “At some time or times after processing at block 504 completes, control proceeds to block 508 at which the central facility 328 gets one or more viewing records (such as the example viewing record 400 of FIG. 4) received from at least one metering home interface 320 (e.g., records generated and reported by a home unit, such as home unit 124, included in the metering home interface 320)”)
use the hash table to identify that (i) the plaintext media identifier mapped to the first one of the hashed media identifiers included in the reporting data and (ii) a first one of the monitoring intervals is mapped to the first one of the hashed media identifiers included in the reporting data; (Ramaswamy [0040] “The central facility processor 224, in addition to being able to perform other processing tasks, is configured to compare code and/or signature information generated at the home site 210 to the reference code and/or signature information stored in the database 226 to identify the channels and/or programs that were displayed at the home site 210 … the reference site processor 222 and the local metering system 209 may generate time stamp information and associate such time stamp information with the code and/or signature information collected at the corresponding time;” [0043] “The central facility 328 may combine the information received from both the metering server interface 324 and/or the metering home interface 320 … to generate corresponding usage and demographic reports. For example, the central facility 328 may use the STB ID for the STB 316 to match the data from metering home interface 320 to the corresponding data received from the metering server interface 324.”)
and output audience measurement data corresponding to the first one of the monitoring intervals, the audience measurement data based on the plaintext media identifier and the reporting data. (Ramaswamy fig. 5, step 536 “Generate VOD programming viewing reports”)
Ramaswamy does not explicitly teach, Swift however in the analogous art of audience measurement teaches
obtain, via a network, a hash table from a media provider server, the hash table including a set of multiple hashed media identifiers mapped to a single plaintext media identifier, respective ones of the hashed media identifiers in the set also mapped to respective different monitoring intervals in the hash table; (Swift fig. 1; [0036] “the media content is essentially the same, the digital information making up the media content may be different due to the different encoding standards and, thus, any respective hashes generated from the media contents on each mobile device will differ even though the media contents are essentially the same” noting multiple hash identifiers mapped to a single content of media; [0038] “Metering information may include signatures or hashes of the media content itself or other identifier information related to the media content including, for example, file names, television channel numbers, television network names, internet web page addresses (e.g., uniform resource locators (URL's)), program names, etc” noting the metering information including a name and the name mapped to the plaintext identifier; [0034] noting the time/date stamp information of the media content viewed; [0058] “The analyzer 128 is configured to retrieve metering information from the metering information data structures 112 and 118”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ramaswamy’s audience measurement to include using a one-to-many mapping of hashes to plaintext identifiers in view of Swift in an effort to increase confidence that the correct media content has been identified (see Swift ¶ [0133] & MPEP 2143G).
Claims 3, 10, 17
Ramaswamy does not explicitly teach, Swift however in the analogous art of audience measurement teaches
wherein the hash table includes a plurality of sets of multiple hashed media identifiers, ones of the sets of multiple hashed media identifiers mapped to respective, different, single plaintext media identifiers. (Swift fig. 1; [0036] “the media content is essentially the same, the digital information making up the media content may be different due to the different encoding standards and, thus, any respective hashes generated from the media contents on each mobile device will differ even though the media contents are essentially the same” noting multiple hash identifiers mapped to a single content of media; [0038] “Metering information may include signatures or hashes of the media content itself or other identifier information related to the media content including, for example, file names, television channel numbers, television network names, internet web page addresses (e.g., uniform resource locators (URL's)), program names, etc” noting the metering information including a name and the name mapped to the plaintext identifier; [0055])
The rationales to modify/combine the teachings of Ramaswamy with/and the teachings of Swift are presented in the examining of claims 2, 9, 16 and incorporated herein.
Claims 4, 11, 18
Ramaswamy teaches
wherein the reporting data includes timestamp data to indicate when media devices associated with the reporting data at least one of accessed or presented media corresponding to the first one of the hashed media identifiers, and the audience measurement data is based on the plaintext media identifier and the timestamp data. (Ramaswamy fig. 4; fig. 5; [0045] “The home unit ID 404 and/or the STB ID 408 may be used by the central facility 328 to cross-reference the reported viewing record 400 with the corresponding VOD server data provided by the metering server interface 324”)
Claims 5, 12, 19
Ramaswamy teaches
wherein a granularity of the audience measurement data is based on the timestamp data included in the reporting data. (Ramaswamy fig. 4; [0046] “Additionally or alternatively, the home unit 124 may include VOD data 416 in the example viewing record 400, with the VOD data 416 including an entry indicating that any member of the superset of VOD channels was selected (represented by "VOD" in FIG. 4) and the timestamp at which the measurement was taken”)
Claims 6, 13, 20
Ramaswamy teaches
wherein the reporting data includes an aggregation of demographic data associated with the media devices, and the processor circuitry is to combine the demographic data and the timestamp data to determine the audience measurement data, the audience measurement data to characterize an audience exposed to the media during the first one of the monitoring intervals. (Ramaswamy [0042] “The metering home interface 320 may be used to collect viewing data (e.g., TV ON/OFF data, tuning data, content codes, content signatures, etc.), audience demographics (e.g., via the people meter 164), etc”; [0043] “The central facility 328 may combine the information received from both the metering server interface 324 and/or the metering home interface 320 to credit VOD programming and to generate corresponding usage and demographic reports”)
Claims 7, 14, 21
Ramaswamy teaches
[…] concatenated with respective different numbers generated by a number generator. (Ramaswamy [0057] “A concatenator 640 processes the subscriber name, address and STB ID formatted by the name formatter 628, address formatter 632 and STB ID formatter 636, respectively, to create a single value (e.g., bit string) corresponding to the retrieved VOD metering record. For example, the concatenator 640 may append the formatted name, address and STB ID together to form a single, concatenated bit stream corresponding to a particular user”; [0068] “The metering record hashing unit 600 formats the subscriber address at block 910 into a form suitable for input to a cryptographic hashing function, for example, by transforming the subscriber address into a bit string based on the ASCII representation of the numbers”)
Ramaswamy does not explicitly teach, Swift however in the analogous art of audience measurement teaches
wherein the respective ones of the hashed media identifiers in the set correspond to hashes of the single plaintext media identifier […]. (Swift fig. 1; [0036] “the media content is essentially the same, the digital information making up the media content may be different due to the different encoding standards and, thus, any respective hashes generated from the media contents on each mobile device will differ even though the media contents are essentially the same” noting multiple hash identifiers mapped to a single content of media; [0038] “Metering information may include signatures or hashes of the media content itself or other identifier information related to the media content including, for example, file names, television channel numbers, television network names, internet web page addresses (e.g., uniform resource locators (URL's)), program names, etc” noting the metering information including a name and the name mapped to the plaintext identifier)
The rationales to modify/combine the teachings of Ramaswamy with/and the teachings of Swift are presented in the examining of claims 2, 9, 16 and incorporated herein.

Claims 8 and 15 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Ramaswamy in view of Swift in view of 
Lof et al, US Publication No. 20140310779  A1, hereinafter Lof. As per,

Claims 8, 15
Ramaswamy does not explicitly teach, Lof however in the analogous art of audience measurement teaches
wherein the number generator is a pseudo-random number generator. (Lof [0184] “the initialization vector may be an output from a random or pseudo-random string generator, and the key index may be an output from a random or pseudo-random number generator”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ramaswamy’s audience measurement and Swift’s one-to-many mapping to include using a pseudo-random number generator in view of Lof in an effort to allow for efficient and secure anonymous access to media content (see Lof ¶ [0010] & MPEP 2143G).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alvarez et al, Audience Measurement Modeling for Convergent Broadcasting and IPTV Networks, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624